DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 11/18/2020.  Claims 1-9 are pending in the application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/323,843, filed on 02/07/2019.

Information Disclosure Statement
The information disclosure statement filed 11/18/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Claim Objections
Claims 1-2 are objected to because of the following informalities:  
Pertaining claim 1, line 9, “communication:” should be changed to --communication;--.
Pertaining claim 2, a period is needed at the end of the claim.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per base claim 1, it is a method claims.  However, the claim is narrative in form and does not contain positively recited steps of a specific process.  Note that a method claim should set forth a series of steps in the active tense in an instruction-like manner thereby reciting an actual method.  Dependent claims should further limit base claim by reciting additional steps in a like-wise fashion.  see Ex parte Erlich 3 USPQ 2d 1011 at 1017[6].
Dependent claims 2-9 are deemed indefinite for being depended from indefinite base claim 1 as discussed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,873,362 in view of Ryu et al. (US 9,847,848) (hereinafter “Ryu”). 
Claim 1 of the ‘362 teaches “but fails to explicitly further teach “A method of assigning radio resources for device to device, D2D, communication between a first user equipment device and a second user equipment device, the radio resources being used for transmissions to a cellular network entity by a third user equipment device, wherein the radio resources are assigned for the D2D communication taking into account one or more parameters selected from a list comprising: an order of a modulation scheme of the transmissions by the third user equipment device; a measurement of transmission channel characteristics with time between the third user equipment device and a receiving user equipment device in the D2D communication: and a reception power of a signal of the third user equipment device at a receiving user equipment device in the D2D communication.”.  However, such limitations lack thereof from claim 1 of the ‘362 patent is well-known and taught by Ryu.
In an analogous art in the same field of endeavor, Ryu teaches a method for controlling transmission power of a terminal performing D2D communication (Ryu; Abstract and thereinafter) comprising, among other things, the claimed limitations of “A method of assigning radio resources (power control in association with resource allocation) for device to device, D2D, communication between a first user equipment device (D2D UE) and a second user equipment device (D2D UE) (see FIG. 4 for connection details between DUEs and eNB), the radio resources being used for transmissions to a cellular network entity (eNB) by a third user equipment device (D2D UE), wherein the radio resources are assigned for the D2D communication taking into account one or more parameters (channel quality; transmission power; and MCS) selected from a list comprising: an order of a modulation scheme (MCS) of the transmissions by the third user equipment device; a measurement of transmission channel characteristics (channel quality) with time between the third user equipment device and a receiving user equipment device in the D2D communication; and a reception power of a signal of the third user equipment device at a receiving user equipment device in the D2D communication” (Ryu; column 17, line 40 to col. 19, line 24: “the eNB may perform the power transmission control in association with resource allocation to solve the IBE and ICI problems which the PUSCH of the D2D UE causes in the reception of the PUCCH of the cellular UE …  The UE may measure downlink channel quality and report the measured downlink channel quality to the eNB … Based on the channel quality result, the eNB may allocate resources to D2D transmission UEs.  At this time, the eNB may control D2D transmission power according to PUSCH transmission power of the cellular UE, so as not to cause the IBE and ICI problems in the PUCCH of the cellular UE received by the eNB, which is expressed by Equation 2 below.  P.sub.D2D(i)=.beta.P.sub.PUSCH(i) [dbm] Equation 2 … In Equation 2, P.sub.PUSCH(i) denotes transmission power of the cellular PUSCH used in an ith subframe defined in Equation 1, and .beta.  denotes a scaling factor, which has a value between 0 and 1.  .beta.  may be a parameter for controlling transmission power of the D2D UE.  Information on Equation 1 including .beta.  may be expressed as power control information or power related information, and the UE may transmit data for D2D communication with specific transmission power when .beta.  is known.  In this specification, .beta.  may be called a power control parameter for controlling transmission power.  .beta.  defined in Equation 2 becomes smaller as a position of an RB, which the eNB allocates to the transmission D2D UE, is closer to a frequency of the PUCCH, and .beta.  becomes larger as the position of the RB, which the eNB allocates to the transmission D2D UE, is farther from the frequency of the PUCCH … A parameter .DELTA..sub.TF(i) related to Modulation and Coding Scheme (MCS) defined in Equation 1 results from the MCS set according to a quality of channels of the eNB and the UE.  Accordingly, in Scheduling Assignment (SA) transmission of D2D discovery and D2D communication that always uses a fixed MCS rather than a variable MCS according to a channel, .DELTA..sub.TF(i) may not be needed to control D2D transmission power.  At this time, that .DELTA..sub.TF(i) may not be needed means that separate signaling from the eNB is not needed or the corresponding value is not used for calculating transmission power.  That separate signaling is not needed means that the UE may solely calculate .DELTA..sub.TF(i) without signaling from the eNB since the fixed MCS is used … When the absolute power control is used, Subframes may use .beta.  allocated by the eNB at K-Tsubframe time through the PDCCH based on the kth period, which transmits SA and data of type 2 discovery or mode 1 communication.”).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Ryu’s power control in association with resource allocation as above discussed into claim 1 of the ‘362 patent to arrive the claimed invention.  A motivation for doing so would be to solve an In-Band Emission, Inter-Carrier Interference, or Inter-Symbol problem caused by a D2D terminal in a cellular system (Ryu; col. 1, lines 27-31).
	As per claim 2, claim 1 of the ‘362 in view of Ryu also teaches “wherein the radio resources are assigned by the cellular network entity” (Ryu; column 17, lines 43-45 “the eNB may perform the power transmission control in association with resource allocation to solve the IBE and ICI problems which the PUSCH of the D2D UE causes in the reception of the PUCCH of the cellular UE.”).

	As per claim 3, claim 1 of the ‘362 in view of Ryu also teaches “wherein the radio resources are assigned by one of the first user equipment device and the second user equipment device” (Ryu; column 5, lines 45-54: “2) Mode 2: based on resource pool information for transmission of the data and control information acquired by the D2D transmitter through the SIB or a separate control channel (Physical D2D Synchronization CHannel: PD2DSCH), the D2D transmitter solely distributively selects and transmits resources within the corresponding resource pool.  At this time, a method of selecting resources by the D2D transmitter may include the random resource selection method or the energy-sensing based resource selection method as described in the type 1 discovery.”).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Ryu’s power control in association with resource allocation as above discussed into claim 1 of the ‘362 patent to arrive the claimed invention for the same rationales applied to base claim 1 as discussed above.
	As per claims 4-9, the claims are deemed obvious over claims 1-6 of the ‘362 patent in view of the Ryu as above discussed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ryu.
Regarding claim 1, in accordance with Ryu reference entirety, Ryu teaches a method for controlling transmission power of a terminal performing D2D communication (Ryu; Abstract and thereinafter) comprising, among other things, the claimed limitations of a method of assigning radio resources (power control in association with resource allocation) for device to device, D2D, communication between a first user equipment device (D2D UE) and a second user equipment device (D2D UE) (see FIG. 4 for connection details between DUEs and eNB), the radio resources being used for transmissions to a cellular network entity (eNB) by a third user equipment device (D2D UE), wherein the radio resources are assigned for the D2D communication taking into account one or more parameters (channel quality; transmission power; and MCS) selected from a list comprising: an order of a modulation scheme (MCS) of the transmissions by the third user equipment device; a measurement of transmission channel characteristics (channel quality) with time between the third user equipment device and a receiving user equipment device in the D2D communication; and a reception power of a signal of the third user equipment device at a receiving user equipment device in the D2D communication” (Ryu; column 17, line 40 to col. 19, line 24: “the eNB may perform the power transmission control in association with resource allocation to solve the IBE and ICI problems which the PUSCH of the D2D UE causes in the reception of the PUCCH of the cellular UE …  The UE may measure downlink channel quality and report the measured downlink channel quality to the eNB … Based on the channel quality result, the eNB may allocate resources to D2D transmission UEs.  At this time, the eNB may control D2D transmission power according to PUSCH transmission power of the cellular UE, so as not to cause the IBE and ICI problems in the PUCCH of the cellular UE received by the eNB, which is expressed by Equation 2 below.  P.sub.D2D(i)=.beta.P.sub.PUSCH(i) [dbm] Equation 2 … In Equation 2, P.sub.PUSCH(i) denotes transmission power of the cellular PUSCH used in an ith subframe defined in Equation 1, and .beta.  denotes a scaling factor, which has a value between 0 and 1.  .beta.  may be a parameter for controlling transmission power of the D2D UE.  Information on Equation 1 including .beta.  may be expressed as power control information or power related information, and the UE may transmit data for D2D communication with specific transmission power when .beta.  is known.  In this specification, .beta.  may be called a power control parameter for controlling transmission power.  .beta.  defined in Equation 2 becomes smaller as a position of an RB, which the eNB allocates to the transmission D2D UE, is closer to a frequency of the PUCCH, and .beta.  becomes larger as the position of the RB, which the eNB allocates to the transmission D2D UE, is farther from the frequency of the PUCCH … A parameter .DELTA..sub.TF(i) related to Modulation and Coding Scheme (MCS) defined in Equation 1 results from the MCS set according to a quality of channels of the eNB and the UE.  Accordingly, in Scheduling Assignment (SA) transmission of D2D discovery and D2D communication that always uses a fixed MCS rather than a variable MCS according to a channel, .DELTA..sub.TF(i) may not be needed to control D2D transmission power.  At this time, that .DELTA..sub.TF(i) may not be needed means that separate signaling from the eNB is not needed or the corresponding value is not used for calculating transmission power.  That separate signaling is not needed means that the UE may solely calculate .DELTA..sub.TF(i) without signaling from the eNB since the fixed MCS is used … When the absolute power control is used, Subframes may use .beta.  allocated by the eNB at K-Tsubframe time through the PDCCH based on the kth period, which transmits SA and data of type 2 discovery or mode 1 communication.”).
As per claim 2, in addition to features recited in base claim 1 (see rationales discussed above) Ryu also teaches “wherein the radio resources are assigned by the cellular network entity” (Ryu; column 17, lines 43-45 “the eNB may perform the power transmission control in association with resource allocation to solve the IBE and ICI problems which the PUSCH of the D2D UE causes in the reception of the PUCCH of the cellular UE.”).
As per claim 3, in addition to features recited in base claim 1 (see rationales discussed above) Ryu also teaches “wherein the radio resources are assigned by one of the first user equipment device and the second user equipment device” (Ryu; column 5, lines 45-54: “2) Mode 2: based on resource pool information for transmission of the data and control information acquired by the D2D transmitter through the SIB or a separate control channel (Physical D2D Synchronization CHannel: PD2DSCH), the D2D transmitter solely distributively selects and transmits resources within the corresponding resource pool.  At this time, a method of selecting resources by the D2D transmitter may include the random resource selection method or the energy-sensing based resource selection method as described in the type 1 discovery.”).

Allowable Subject Matter
It is noted that claims 4-9 recite variously and essentially the same limitations as those in claims 1-6 of the ‘362 patent.  Should a response to this Office Action overcome all of the above raised issues, the instant application shall be placed in a favorable condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang et al. (US 2014/0087744).
Lindoff et al. (US 9,749,966).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization 




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        January 21, 2022